Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,3-14, and 16-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Recitation of and wherein the second gate electrode is not continuous with the first gate electrode is not clear. First it is not clear what applicant means since the recitation does not appear in the disclosure. The definitely appear continuous. It appears applicant means not integrally formed or they are electrically isolated. Tis is not stated nor do figure do not explicitly show this. Figure 1 one be the best but the examiner does not know if 109 and 107 are connect in the back since or in the front figure 1 is a cut away.
As set forth in MPEP 2173.05 i:
The current view of the courts is that there is nothing inherently ambiguous or uncertain about a negative limitation. So long as the boundaries of the patent protection sought are set forth definitely, albeit negatively, the claim complies with the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Some older cases were critical of negative limitations because they tended to define the invention in terms of what it was not, rather than pointing out the invention. Thus, the court observed that the limitation "R is an alkenyl radical other than 2-butenyl and 2,4-pentadienyl" was a negative limitation that rendered the claim indefinite because it was an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953).
A claim which recited the limitation "said homopolymer being free from the proteins, soaps, resins, and sugars present in natural Hevea rubber" in order to exclude the characteristics of the prior art product, was considered definite because each recited limitation was definite. In re Wakefield, 422 F.2d 897, 899, 904, 164 USPQ 636, 638, 641 (CCPA 1970). In addition, the court found that the negative limitation "incapable of forming a dye with said oxidized developing agent" was definite because the boundaries of the patent protection sought were clear. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971).
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph.

The office has addressed the limitation in with Forbes.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1,3-14, and 16-25  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Recitation of and wherein the second gate electrode is not continuous with the first gate electrode. Applicant does not have support for the language. Further what constitutes not continuous? The look continuous with respect to one another. The along the same portions. What does applicant mean?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1,3-14.16-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tehrani (5943574) in view of Maeda (5627390) in view of Forbes (20050041457).
a. As to claim 1 and 14, Tehrani teaches A semiconductor device, comprising: a transistor above a substrate (item 11 or 12), wherein the transistor includes: a first metal contact as a source electrode (figures 5-6 item 13) located in a first metal layer along a first direction (at least one of the extension region into the page and left to right) ; a second metal contact as a drain electrode, located in a second metal layer along the first direction (item 39), in parallel with the first metal contact (see figures); a channel area between the source electrode and the drain electrode (item 35 connected to respective source drain region); and a third contact aligned with the channel area as a gate electrode (one of item 30), located in a third metal layer along a second direction substantially orthogonal to the first direction, wherein the third metal layer is between the first metal layer and the second metal layer (see figures).  Tehrani teaches wherein the third metal contact is a first gate electrode, and the transistor further includes: a fourth metal contact as a second gate electrode (the other 30), located in the third metal layer along the second direction in parallel to the first gate electrode, wherein the channel area is in between the first gate electrode and the second gate electrode (see item 35 between items 30).

Tehrani does not teach a metal gate electrode however Tehrani does no limit it to be polysilicon. Further metal gate were known at the time of filing
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to form the gate from a metal to improve the conductivity of the gate improving device performance. 
As to the recitation of :and wherein one or both of the source electrode or the drain electrode extends laterally beyond the gate electrode along the first direction. 
Applicant has shown no unexpected results of extending the source drain electrode beyond the gate in the first direction.
Maeda teaches embodiment where the source 24  drain 25 extend  past the gate in the first direction figures 1, 77 (the diagonal eventrually extend past in both a first and second direction), 119 and in first and 2nd direction figure 2 and 77.
Absent an unexpected showing it would have been obvious to make the source drain electrodes to extend past the gate in a first direction to optimize the metallization orientations an sizes ultimately it is a design choice.
Tehrani and Maeda does not teach the gates being isolated even in the circuit.
Forbes teaches a front gate 419 and a back gate that is used in a capacitor figure 4 paragraphs 14 specifically figures 4a and 4c connected to ground isolated from 419. 
The two gates and separate can be biased separately. Thus they are not continuous.
Forbes teaches this structure helps modulate the thresh hold voltage (paragraph 15).
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to configure the vertical transistor of Tehrani/Maeda with two side gates isolated with one gate controlling the device and the other acting as a capacitor to modulate the threshold of the transistor. One would have been so motivated to help modulate the threshold of the transistor paragraph 15 of Forbes.
c.	As to claim 3 and 17, Tehrani is silent as to wherein the first metal contact, the second metal contact, and the third metal contact, has a width equal to a minimal feature width for the semiconductor device.
However it was known to make feature at the size of the minimal feature to miniaturize the device.
Therefore it would been obvious to one of ordinary skill in the art at the time of filing to make wherein the first metal contact, the second metal contact, and the third metal contact, has a width equal to a minimal feature width for the semiconductor device.
One would have been so motivated to miniaturize the device.

d.	As to claim 4, 18 Tehrani teaches polysilicon.
e.	As to claim 5, As to claim 5, Tehrani is silent about the material of the metal however copper is conventionally used to in semiconductor IC due to it good conductivity and ease of deposition thus it would have been obvious to one of ordinary skill in the art at the time of filing  to have formed the electrodes and gate from copper to provide good conductivity for the electrodes.

g.	As to claim 6 Tehrani teaches glass or silicon item 11
h.	As to claim 7, 16 Tehrani teaches wherein the transistor further includes: a gate dielectric layer between the gate electrode and the channel area element between the channel and the gate electrode. Any dielectric can be arbitrarily split into a first and a second it does not structurally distinguish. Further Forbes suggest using firs and second dielectrics which are separated. The claim does not require this though. 
i.	As to claim 8, Tehrani does not explicitly teach silicon oxide.
However silicon oxide was well known at the time of filing and conventionally used as a gate dielectric since it can easily be deposited on silicon material. 
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to form gate dielectric from silicon oxide to implement the device using common material providing a cost benefit.


j.	As to claim 9 and 21 Tehrani per claim 1 but does not teach a storage unit.
	Maeda teach providing a capacitor to from a DRAM with corresponding word lines and bit lines.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide a capacitor to make the device a Tehrani a DRAM device to allow the device of Tehrani to be integrated into memory device providing additional uses increasing it applicability thus increasing it cost effectiveness.
As to integrating the DRAM on a circuit board This is well known to provide DRAM device with a mother board or circuit board to act as a memory.
Thus it would have been obvious to one of ordinary skill in the art at the time of filling to integrate the memory device on a circuit board with other computing element to provide the memory as being able to be used with other devices increasing in applicability further provide better resale value.
As to the recitation of :and wherein one or both of the source electrode or the drain electrode extends laterally beyond the gate electrode along the first direction. 
Applicant has shown no unexpected results of extending the source drain electrode beyond the gate in the first direction.
Maeda teaches embodiment where the source 24  drain 25 extend  past the gate in the first direction figures 1, 77 (the diagonal eventrually extend past in both a first and second direction), 119 and in first and 2nd direction figure 2 and 77.
Absent an unexpected showing it would have been obvious to make the source drain electrodes to extend past the gate in a first direction to optimize the metallization orientations an sizes ultimately it is a design choice.


k.	As to claim 10 and 19 Tehrani teaches, wherein the transistor is a first transistor, and the semiconductor device further includes a second transistor, and the second transistor includes: a fourth metal contact as a source electrode of the second transistor, located in the first metal layer along the first direction and in parallel with the first metal contact;30 AA8440-US 111548-239027a fifth metal contact as a drain electrode of the second transistor, located in the second metal layer along the first direction, in parallel with the fourth metal contact and in parallel with the second metal contact; a channel area of the second transistor between the source electrode and the drain electrode of the second transistor; and a sixth metal contact aligned with the channel area as a gate electrode of the second transistor, located in the third metal layer along the second direction substantially orthogonal to the first direction (the other transistor figure 5 would be the same as the first). 
	l.	As to claim 11 and 20, Tehrani does not explicitly teach wherein the fourth metal contact is separated from the first metal contact in the first metal layer along the first direction by a minimal feature width for the semiconductor device.

However it was known to make feature at the size of the minimal feature to miniaturize the device.
Therefore it would been obvious to one of ordinary skill in the art at the time of filing to make wherein the first metal contact, the second metal contact, and the third metal contact, has a width equal to a minimal feature width for the semiconductor device.
One would have been so motivated to miniaturize the device.
m.	As to claim 12, Tehrani teaches wherein the transistor is a first transistor, and the semiconductor device further includes a second transistor, and the second transistor includes: a fourth metal contact as a source electrode of the second transistor, located in a fourth metal layer along the first direction; a fifth metal contact as a drain electrode of the second transistor, located in a fifth metal layer along the first direction, in parallel with the fourth metal contact; a channel area of the second transistor between the source electrode and the drain electrode of the second transistor; and a sixth metal contact aligned with the channel area as a gate electrode of the second transistor, located in a sixth metal layer along the second direction substantially orthogonal to the first direction, wherein the sixth metal layer is between the fourth metal layer and the fifth metal layer (figure 6 the top would be the same as the first metal gates).
o.	As to claim 13, Tehrani teaches the device directly adjacent but it is not limit that they are always directly adjacent (see figure 6 discussion).
It was known to form	device multiple device in multiple different levels with each layer having plurality of the multiple deivces an couple them with vias for 3D integration
Thus it would have been obvious tone of ordinary skill in the art at the time of filing known to form device multiple device in multiple different levels with each layer having plurality of the multiple deivces an couple them with vias for 3D integration.

p.	As to claim 22, Tehrani is silent as to wherein the first metal contact, the second metal contact, and the third metal contact, has a width equal to a minimal feature width for the semiconductor device.
However it was known to make feature at the size of the minimal feature to miniaturize the device.
Therefore it would been obvious to one of ordinary skill in the art at the time of filing to make wherein the first metal contact, the second metal contact, and the third metal contact, has a width equal to a minimal feature width for the semiconductor device.
One would have been so motivated to miniaturize the device.
q.	As to claim 23, Tehrani teaches polysilicon.
r.	As to claim 24,  Tehrani is silent about the material of the metal however copper is conventionally used to in semiconductor IC due to it good conductivity and ease of deposition thus it would have been obvious to one of ordinary skill in the art at the time of filing  to have formed the electrodes and gate from copper to provide good conductivity for the electrodes.
s.	As  to claim 25, Tehrani and Maeda does not teach wherein the computing device is a device selected from the group consisting of a wearable device or a mobile computing device, the34 AA8440-US 111548-239027 wearable device or the mobile computing device including one or more of an antenna, a touchscreen controller, a battery, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, and a camera coupled with the circuit board.
However, each and every one of these was known to either have a memory or be coupled to a memory on a circuit board.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to include the memory element in or coupled to wherein the computing device is a device selected from the group consisting of a wearable device or a mobile computing device, the34 AA8440-US 111548-239027 wearable device or the mobile computing device including one or more of an antenna, a touchscreen controller, a battery, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, and a camera coupled with the circuit board.
One would have been so motivated to provide a working DRAM memory providing a place to store and access information.
Response to Arguments
Applicant's arguments filed 9/8/2022 have been fully considered but they are not persuasive. Applicant does not address the entire art rejection the rejection is not over Tehrani. Instead Tehrani (5943574) in view of Maeda (5627390) in view of Forbes (20050041457). Applicant is only arguing the Tehrani and not the combination.
As to the amendment applicant point to no support for the amendment. Applicant is reminded MPEP 2173.05 I about negative limitations. The figures are simply not clear enough to support amendment since the examiner has not idea what the structure is in the foreground  or background. Further applicant does not show the 107 and 109 separately biased, so the presumption would be they are bias together with one bias contact. Meaning they are electrically connected. As to not continuous it is not even clear what the scope of the term means since there is no explicit support in the specification.
The art rejection is maintained since applicant does not address the entire rejection and it appears to be sustainably the same as the previous recitation . A new 112 a and b are provided for continuous recitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896